J. CURTISS BROWN, Chief Justice,
concurring.
I concur in the result only. I acknowledge that the so called “bolstering” rule is well settled in Texas and has been since time immemorial. However, in my opinion it is incredibly silly, unjust, and contrary to the public interest. The art of advocacy is persuading the finder of fact that your position is correct. That someone may give unimpeached evidence should not prevent other evidence from being admitted to establish the same fact. The State having a burden of proof beyond a reasonable doubt surely has the right to offer all relevant admissible evidence be it testimonial or documentary. I recognize, of course, that the trial court should have some discretion to prevent undue repetition. However, the so called “bolstering” rule as it has been applied in Texas has no basis in reason. It is to be hoped that our Court of Criminal Appeals will review this rule and overrule it.